THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Paul Winford Owen, Jr., Respondent.

            Appellate Case No. 2016-001060


                              Opinion No. 27650 

                  Submitted June 23, 2016 – Filed July 20, 2016 



                            PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and William
            C. Campbell, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            John P. Freeman, Esquire, of Columbia, for Respondent.




PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of an admonition or public reprimand with conditions. We accept
the Agreement and issue a public reprimand with conditions as set forth hereafter
in this opinion. The facts, as set forth in the Agreement, are as follows.

                                      Facts

By order dated October 27, 2015, respondent was sanctioned by the Honorable
David R. Duncan, a judge of the United States Bankruptcy Court for the District of
South Carolina, and assessed a fine of $5,000.00. The sanction arose out of
respondent's conduct in a bankruptcy court hearing held on August 25, 2015. At
the time of the hearing, the parties were in binding arbitration and respondent's
arguments were still under consideration by the arbitrator. Nevertheless, during
the bankruptcy hearing, respondent made arguments based on the United States
Supreme Court decision in Jesinoski v. Countrywide Home Loans, 574 U.S. ___,
135 S.Ct. 790, 190 L.Ed.2d 650 (2015). Respondent admits the arbitration
proceeding was the sole forum before which to raise his argument under Jesinoski
and that he should not have presented the Jesinoski argument to the bankruptcy
court. As a result of respondent's conduct, the bankruptcy court and opposing
party were required to endure a proceeding which was groundless.

Further, respondent admits that, at the hearing, he told Judge Duncan he was
proceeding at the direction of the Bankruptcy Trustee when, in actuality, he was
responsible for the argument. Respondent later wrote a letter to Judge Duncan in
which he called attention to his misstatement and apologized to all concerned.

Respondent acknowledges the Court deserves no less than complete, candid
disclosures which are truthful at the time they are made. He agrees his
misstatement regarding the Bankruptcy Trustee was not excused by his corrective
disclosure in his letter to the bankruptcy court.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.1 (lawyer shall
provide competent representation); Rule 3.1 (lawyer shall not bring or defend
proceeding, or assert or controvert an issue therein, unless there is basis in law and
fact for doing so that is not frivolous); Rule 3.3 (lawyer shall not knowingly make
false statement of fact to tribunal); Rule 3.4 (lawyer shall not knowingly disobey
obligation under rules of tribunal); 8.4(a) (it is professional misconduct for lawyer
to violate Rules of Professional Conduct); Rule 8.4(d) (lawyer shall not engage in
conduct involving dishonesty, fraud, deceit, or misrepresentation); and Rule 8.4(e)
(lawyer shall not engage in conduct prejudicial to administration of justice).

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct).
                                   Conclusion 


We find respondent's misconduct warrants a public reprimand.1 Accordingly, we
accept the Agreement and publicly reprimand respondent for his misconduct.
Within thirty (30) days of the date of this opinion, respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct (Commission). Within six (6) months of the date
of this opinion, respondent shall complete the Legal Ethics and Practice Program
Ethics School and shall provide proof of completion of the program to the
Commission no later than ten (10) days after the program has concluded.

PUBLIC REPRIMAND.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.




1
 Respondent's disciplinary history includes an admonition issued in 2007. See
Rule 7(b)(4), RLDE (admonition may be used in subsequent proceeding as
evidence of prior misconduct solely upon issue of sanction). Further, in 2005, he
entered into a deferred disciplinary agreement which cites some of the Rules of
Professional Conduct respondent admits violating in the current matter. See In the
Matter of Toney, 396 S.C. 303, 721 S.E.2d 437 (2012) (Court can consider prior
deferred disciplinary agreement involving similar misconduct in concluding
lawyer's disciplinary history demonstrates pattern of misconduct).